Citation Nr: 0736970	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-08 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung-related disorder 
due to exposure to asbestos during service.


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

As explained below, the veteran has not limited his appeal 
solely to the issue of service connection for asbestosis.  He 
has continually asserted that he has a lung-related disorder 
caused by exposure to asbestos.  The issue on the cover page 
has been changed to reflect the veteran's contentions.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).  

At the veteran's personal hearing, his representative stated 
that the he had some gastrointestinal problems that he 
thought could have been caused by asbestos exposure in 
service.  The veteran was issued a statement of the case in 
June 2007 regarding a claim for service connection for a 
hiatal hernia (claimed as disease of the esophagus).  It is 
unclear if the present complaints differ from this claim.  If 
the veteran wishes to file a claim for a different 
gastrointestinal disorder, or for any disability, he should 
do so with specificity at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran claims that he has a lung-related disorder caused 
by exposure to asbestos while serving in the United States 
Navy.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  See VAOPGCPREC 4- 2000 (April 13, 2000), 
published at 65 Fed. Reg. 33422 (2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

The veteran was afforded a VA examination in May 2002.  The 
physician's impression was that the veteran had pulmonary 
fibrosis related to both smoking and asbestos exposure.  The 
examiner noted radiographic evidence including a February 
2001 CAT (computed axial tomography) scan showing minimal 
subpleural fibrosis in the right lung base along with an area 
of honeycombing, suggestive of pulmonary fibrosis.  

After a May 2003 CT (computed tomography) scan, VA 
radiologists reported that slight interstitial prominence was 
seen, without convincing evidence of honeycombing or other 
interstitial lung disease.  They also noted that no acute 
pulmonary or pleural process was seen.  However, separate 
chest x-rays done at a private medical center and at a VA 
medical in September 2004 showed pleural effusion, as did a 
2D ECHO (2-dimensional echocardiogram).  

Essentially the radiographic evidence shows possible 
subpleural and pulmonary fibrosis in 2001, no interstitial 
lung disease or acute process in 2003, and pleural effusions 
in 2004.  It is unclear from the competent medical evidence 
what lung disorders the veteran currently has, if any current 
lung disorder was caused by exposure to asbestos, and more 
importantly, whether or not any current lung disorder was 
caused by exposure to asbestos while the veteran served in 
the Navy.  The veteran reports no post-service exposure to 
asbestos that he knows of, and VA has conceded that the 
veteran was exposed to asbestos while working in a ship's 
engine room while in service.  It appears that the veteran 
may have a current lung disorder caused by asbestos exposure; 
however, for the reasons stated above, the Board has 
insufficient evidence before it to make a decision at this 
time.  Accordingly, the veteran should be scheduled for a VA 
examination to determine whether he has a lung disorder 
related to asbestos exposure, and if so, the likely etiology 
of such disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).   

Additionally, it would behoove the AMC/RO to take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000 (VCAA), and pertinent case law, 
including Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  The veteran should be scheduled for an 
appropriate examination to determine the 
nature and etiology of any current lung-
related disorder(s).  The veteran's 
complete claims folder must be made 
available to the examiner.  The examiner 
should provide an opinion as to whether 
the veteran has any current lung-related 
that is at least as likely as not (that 
is, a probability of 50 percent or better) 
related to his asbestos exposure during 
military service.  If this cannot be 
medically determined without resorting to 
mere speculation, this should be commented 
upon in the report.  The rationale for any 
opinion(s) expressed should be included in 
the report.

3.  The AMC/RO should then review the 
entire file, and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

